The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Multiple Embodiments

This application contains the following embodiments:

Embodiment 1 - Figs. 1.1 - 1.9
Embodiment 2 - Figs. 2.1 - 2.9
Embodiment 2 - Figs. 3.1 - 3.8
Embodiment 2 - Figs. 4.1 - 4.8

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).

The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. 

Non-Patent Documents cited on PTO-892 

The non-patent documents that have been cited on the 892, for which no copies have been supplied, may be viewed by visiting http://www.gsmarena.com on the internet and entering the manufacture name and model number in the “search” box at the upper center or by visiting the web address indicated in each citation. 

	Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Asch whose telephone number is (571) 272-2632, and whose work schedule is generally Monday-Friday 8:30am-5:00pm with variable additional hours.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lakiya Rogers, can be reached at (571) 270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

	
/JEFFREY D ASCH/Primary Examiner, Art Unit 2916